McKinstry, J.
1. Plaintiffs allege in their complaint that the water which escaped from defendant’s main, by reason of the negligence of its servants, was cast and fell in great quantities on the roof of, their house, and thence descending to the floors below, destroyed their drugs, etc. Appellant demurring to the complaint, contends that, as appears therein, the injury *620would not have occurred if the roof of plaintiffs’ house had been water tight and the scuttles therein closed; that plaintiffs, therefore, were guilty of contributory negligence. Plaintiffs were not required to aver that they were not guilty of contributory negligence. (Robinson v. W. P. R. Co. 48 Cal. 409.) Nor does the allegation that the water passed through the roof, or through openings in the roof, establish that plaintiffs contributed to the injury. They had the right to use their own premises for any lawful purpose. If they had placed their goods in canvas tents, this would not have relieved defendant of the consequences of its wrongful act. There ivas no such relation between the omission to provide means by which water would be effectually excluded from their building, and the tort complained of, as would make plaintiffs in any degree participants in the conduct which caused the damage. As has been said, “ the right of a man to make free use of his property is not to be curtailed by the fear that his neighbor will make a negligent use of his.” (1 Thomp. Neg. 168. See also Fero v. Buffalo R. Co. 22 N. Y. 209; and Jefferis v. Phil. W. & B. R. 3 Houst. 447.)
2. There was evidence to sustain the findings of negligence on the part of defendant, and as to the amount of damages.
3. Evidence to prove that some of the goods injured were on the roof of the house was introduced by plaintiff, without objection. The variance between the averment and the proof as to the location of the goods was not material. (Code Civ. Proc. § 470.) And no objection having been made to the evidence Avhen offered, nor any motion made to strike out the testimony, the point as to variance cannot be taken here. (Filer v. Fimbal, 10 Cal. 267; Owen v. Frink, 24 Cal. 171; Boyce v. California Stage Company, 25 Cal. 460; Bell v. Knowles, 45 Cal. 193; Braly v. Reese, 51 Cal. 447.)
4. It is urged that the finding that the goods destroyed Avere stored in the building is not sustained by evidence which shows that some of such goods were on the roof of the building. But the material fact that the goods were on the premises of plaintiffs was alleged and found.
Judgment and order affirmed.
McKee, J., and Ross, J., concurred.